DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/2020 has been entered.
Allowable Subject Matter
Claims 1, 3 and 10-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, none of the prior art fairly teaches or suggest a composition comprising 1234yf and at least one additional compounds wherein the additional compounds comprise: i) at least one member selected from the group consisting of 243db, HFC -245fa, HCFO - 1233zd, HCFC - 244bb, HCFC - 244db, HFO - 1234ze, HFO - 1243zf, HCFO - 1223za, HCFO - 1224zb, and HFO - 1225zc; ii) at least one member selected from the group consisting of HCO - 1250xf,
HCC - 260da, HCC - 240aa, 1230xa, and HCFO - 1231xf; and iii) | at least one member selected from the group consisting of 1231xf, HCFC - 241db , and HCFC - 242dc, and wherein the amount of the additional compounds is greater than 0 and less than 1 wt.%. 
With respect to independent claim 10, none of the prior art fairly teaches or suggest a composition comprising HCFO-1233xf, HFO-1243zf and additional compounds wherein the additional compounds comprise: i) | atleast one member selected from the group consisting of HCO - 1230xa, HCFO - 1223za, HCFO - 1224zb, HFO - 1225zc, HCFO - 1233yf, 1234yf, 1231xf, and propylene; and, ii) at least one member selected from the group consisting of HCO - 1260Zf, HCC - 260da , HCC - 260db , HCO - 1250xf , HCC - 250aa , HOC - 240aa, 245cb, HCO - 1230xa , HCFO - 1223za, HFO - 1225zc, HCFO - 1233yf , 1234yf , 1231xf , HCFC - 241db, and HCFC - 242dc, and propylene, and wherein the additional compounds is greater than 0 and less than 1 wt.%. The prior art teaches similar mixtures (see Chaki et al. US 2012/0222448). However, there is no suggestion or motivation available to modify the prior art to arrive at the instantly claimed invention using four different compounds from the selected list in the claimed amounts. As such independent claim 10 is seen as novel and non-obvious over the prior art, and deemed allowable.
	With respect to the dependent claims, they6 are found to be allowable at least for the same reasons given above, and in further consideration of their additional limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734